EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Fox on 12 March 2021.

The application has been amended as follows: 
Claim 23, lines 17-18, please change “delivery catheter” to --tubular sheath--.

	Reasons for Allowance	

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 23, the prior art of record does not disclose or suggest a system including an expandable device or a tubular structure including a plurality of braided strands and a full expansion distance of 14mm or less, the full expansion distance corresponding to a longitudinal unconstrained distance at which the distal end of the tubular structure attains an expanded state diameter in the vicinity of a cerebral aneurysm, wherein at least a portion of the expandable device or tubular structure remains within the delivery catheter at the full expansion distance, in combination with the other claimed elements.
The closest prior art includes Jantzen et al. (US 2010/0161033A1) which discloses a braided stent having a distal portion that expands and apposes the inner wall of the body lumen. However, Jantzen does not teach a tubular sheath or catheter in which the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELIN C TANNER/Primary Examiner, Art Unit 3771